Citation Nr: 0914834	
Decision Date: 04/21/09    Archive Date: 04/29/09

DOCKET NO.  06-21 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel 


INTRODUCTION

The veteran had active military service from June 1967 to 
January 1969.  His awards and decorations include the Purple 
Heart medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.  The veteran testified at a Board hearing held at the 
RO in December 2008.


FINDING OF FACT

For the entire period of the appeal, the Veteran's PTSD is 
manifested by total occupational and social impairment. 


CONCLUSION OF LAW

The criteria for a 100 percent schedular evaluation for PTSD 
have been met during the entire appeal period.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, 
Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2008), 
VA has certain duties to notify and assist the veteran in his 
appeal.  Given the favorable action taken hereinbelow, 
further discussion explaining how VA complied with those laws  
is unnecessary.  The Board notes in passing that the Veteran 
was advised of the information and evidence necessary to 
substantiate the effective date to be assigned in the event a 
higher rating was granted in a June 2008 correspondence.  See 
generally, Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the Veteran's 
service-connected PTSD.  The Board has found nothing in the 
historical record which would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2008).  The Board 
attempts to determine the extent to which the Veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson 
v. West, 12 Vet. App. 119 (1999), however, it was held that 
evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then-current severity of the disorder.  
Further, in Fenderson, the Court also discussed the concept 
of the "staging" of ratings, finding that, in cases where 
an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period.

Service connection for PTSD was granted in a November 2005 
rating decision; the disorder was assigned an initial 10 
percent evaluation, effective July 28, 2005.  The assigned 
evaluation was increased to 30 percent in May 2006, effective 
July 28, 2005.

The report of a September 2005 VA examination records the 
Veteran's assertion that he was currently unemployed, but 
that in the past he had worked making deliveries.  He 
indicated that he was laid off from his last job, but had 
applied for jobs since that time; the examiner's impression 
was that the Veteran was not seeking employment with any 
sense of urgency.  The examiner also noted that the Veteran 
did not report much interference of his PTSD with past 
employment.  The Veteran indicated that he lived alone, but 
had a close relationship with two people.  He also engaged in 
hobbies.  The Veteran did report experiencing emotional 
distancing, which affected many of his relationships.  His 
other psychiatric complaints included nightmares, sleep 
problems, avoidance of crowds, and hypervigilance in the form 
of checking his house for intruders.  

Mental status evaluation showed that he was casually dressed 
and appropriately groomed.  He was alert and oriented and 
displayed appropriate behavior.  His mood was neutral and his 
affect was mildly constricted.  He denied suicidal or 
homicidal ideation, and evidenced no impaired communication 
or thought processes or speech abnormalities.  His thinking 
was relevant, logical, and without evidence of a formal 
thought disorder.  He denied hallucinations or delusions, and 
also denied experiencing panic attacks or obsessional 
thoughts or rituals that interfered with functioning.  He 
reported that he maintained his activities of daily living.  
His memory was intact and his concentration was adequate.  
Judgment was present.  The examiner concluded that the 
Veteran's PTSD was mild in nature, and had resulted in little 
occupational impairment but moderate social impairment.  The 
examiner noted that the Veteran's symptoms had been present 
without remission for years.  The examiner assigned a Global 
Assessment of Functioning (GAF) score of 61, and estimated 
that the Veteran's GAF score ranged between 60 to 65 in the 
past year.

VA treatment records on file for August 2005 to June 2007 
document complaints including difficulty sleeping, 
nightmares, flashbacks, and social isolation, although no 
particular abnormalities were evident on mental status 
examination.  The records show that the Veteran was assigned 
a GAF score of 55 prior to June 2007.  The records show that 
a June 2007 entry written by the Veteran's treating 
psychiatrist recorded assignment of a GAF score of 39 for 
PTSD, an associated major depressive disorder, and for panic 
attacks.  The psychiatrist explained that the Veteran's 
employment history did show that the PTSD had impacted his 
ability to remain employed, and specifically challenged the 
September 2005 examiner's understanding of the link between 
the Veteran's PTSD and his employment history.  The 
psychiatrist noted that the Veteran's symptoms included 
moodiness, lack of motivation, insomnia, nightmares, daily 
panic attacks, flashbacks, hypervigilance, social isolation, 
and impaired judgment; he concluded that those symptoms had 
resulted in severe social impairment, and total occupational 
impairment.  Mental status examination showed that the 
Veteran was preoccupied, and neglectful of his appearance, 
and also evidenced a thought disorder as well as speech 
abnormalities.  The psychiatrist emphasized that the findings 
at the September 2005 VA examination did not reflect the true 
impairment caused by PTSD, and concluded that the Veteran was 
unemployable in any gainful capacity due to the PTSD.

On file are several statements by a private social worker.  
In September 2005, the social worker indicated that the 
Veteran's symptoms included nightmares, depression, anger, 
and flashbacks.  In April 2006 she indicated that the 
Veteran's irritability and fatigue made it difficult for him 
to function, and noted that he remained socially isolated.  
She indicated that, historically, the Veteran's symptoms had 
negatively impacted his employment.  She assigned the Veteran 
a GAF score of 49.

The Veteran attended a VA examination in May 2006.  The 
examiner noted that the Veteran's psychosocial adjustment had 
been unchanged since the last examination in September 2005.  
The Veteran reported that he had remained unemployed due to 
difficulties with managing his anger when dealing with 
others.  He reported having almost no social life, explaining 
that he had only one friend.  His psychiatric complaints 
included recurrent intrusive thoughts, nightmares, avoidance 
of reminders of his service experiences, diminished interest 
in activities, estrangement from others, anger outbursts, and 
sleep problems.  He denied any suicidal or homicidal 
ideation.  Mental status examination was negative for 
abnormalities, other than reports of discomfort in crowds, 
difficulty focusing and completing tasks, and feelings of 
worthlessness.  The examiner assigned the Veteran a GAF score 
of 49.

In a January 2006 statement, the Veteran's former employer 
explained that the Veteran quit in September 2003 with the 
explanation that he could not handle the pressure or 
supervision required of the job.  The employer noted that the 
Veteran was often confrontational with customers, supervisors 
and coworkers, resulting in occasional physical 
confrontations.

In a July 2008 entry, the Veteran's treating VA psychiatrist 
reiterated his opinion that the Veteran was unemployable 
because of PTSD.

In statements on file and at his December 2008 Board hearing, 
the Veteran testified that he isolates himself, and quit his 
last job in 2003 because could not tolerate interactions with 
others.  He indicated that he had held a number of jobs, and 
that the only one he had held for any length of time involved 
a supervisor who made accommodations.

The RO rated the Veteran's PTSD as 30 percent disabling under 
38 C.F.R. § 4.130, Diagnostic Code 9411.  Under that code, a 
30 percent rating is warranted for PTSD manifested by 
occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as depressed 
mood; anxiety; suspiciousness; panic attacks (weekly or less 
often); chronic sleep impairment; and mild memory loss (such 
as forgetting names, directions, and recent events).  A 50 
percent evaluation is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social  
relationships.  A 70 percent rating is warranted for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment,  
thinking, or mood, due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 100 percent evaluation is warranted for 
total occupational and social impairment, due to such 
symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

Review of the evidence of record discloses that the veteran 
has not worked since 2003, and that he left his last job 
apparently because his interactions with customers, coworkers 
and supervisors had degenerated to the point of physical 
confrontations.  His treating VA psychiatrist has twice 
concluded that the Veteran's PTSD has rendered him 
unemployable and virtually isolated.  Although the September 
2005 examiner concluded that the Veteran's PTSD was mild in 
nature, the examiner did acknowledge that the Veteran's 
psychiatric impairment had been present without remission for 
a number of years.  The treating psychiatrist reviewed the 
September 2005 examination report, and concluded that it did 
not accurately depict the true severity of the Veteran's 
PTSD.

The Board notes that the GAF scores assigned the veteran by 
his treating and examining physicians overall are consistent 
with serious impairment in social, occupational or school 
functioning.  In this regard, his assigned GAF scores range 
between 38 and 61, with only one examiner assigning a GAF 
score above 55.  A GAF score of 31-40 indicates some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home and 
is failing at school).  A GAF score of 41-50 indicates 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  A GAF score of 51 to 60 
generally reflects some moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  A GAF score of 61 to 70 reflects some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  See Carpenter v. 
Brown, 8 Vet. App. 240, 242  (1995) (quoting the DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994) 
(DSM-IV)).  

As already mentioned, only one examination, the one performed 
in September 2005, resulted in a GAF score above 55.  The May 
2006 examination resulted in a GAF score of 49, however (and 
also noted that his impairment had remained unchanged since 
September 2005), and the treating psychiatrist has assigned a 
GAF score of 38.  The Board finds that the GAF scores 
assigned by the May 2006 examiner and treating psychiatrist 
are more consistent with the evidence of record as a whole, 
and are of greater probative value.

In view of the documented severity and persistence of the 
Veteran's psychiatric symptomatology throughout the years, as 
well as his employment history, the evidence of impaired work 
relationships, and the opinions of his treating psychiatrist, 
the Board is satisfied that the Veteran's PTSD is productive 
of total occupational and social impairment.  Accordingly, 
the Board concludes that a 100 percent disability rating for 
the Veteran's service-connected PTSD is warranted.

The Board lastly notes that the evidence demonstrates that 
the underlying level of severity for the Veteran's PTSD 
clearly has remained at the 100 percent level for the entire 
period encompassed in this appeal.  This is evidenced by the 
opinion of the September 2005 examiner and the treating VA 
psychiatrist, both of whom concluded that the Veteran's 
symptoms had essentially remained the same for many years.  
See Fenderson v. West, 12 Vet. App. 119 (1999). 


ORDER

Subject to the controlling regulations applicable to the 
payment of monetary benefits, a 100 percent initial 
disability rating for PTSD is granted for the entire period 
since July 28, 2005. 




____________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


